             Case 3:20-cv-05436-EMC Document 39 Filed 02/11/21 Page 1 of 5




1    JEAN E. WILLIAMS
     Acting Assistant Attorney General
2    LUCY E. BROWN (HI Bar No. 10946)
3    Attorney
     lucy.e.brown@usdoj.gov
4    United States Department of Justice
     Environment & Natural Resources Division
5    Environmental Defense Section
6    150 M. Street NE, Suite 4.400
     Washington, D.C. 20002
7    Telephone (202) 307-6430
     Facsimile (202) 514-8865
8
9    Attorneys for Defendant

10                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                   SAN FRANCISCO DIVISION
12
13       CENTER FOR BIOLOGICAL DIVERSITY,
         et al.,                                             Case No. 3:20-cv-05436-EMC
14
15                             Plaintiffs,                   JOINT STIPULATION TO STAY
                                                             PROCEEDINGS FOR 90 DAYS [AND
16                      v.                                   PROPOSED ORDER]
17
         JANE NISHIDA, in her official capacity as
18       the Acting Administrator of the United States
         Environmental Protection Agency,
19
20                             Defendant.

21
22             Pursuant to Local Rule 6-2, Plaintiffs Center for Biological Diversity, Center for
23   Environmental Health, and Sierra Club (collectively, “Plaintiffs”) and Defendant Jane Nishida,
24   in her official capacity as the Acting Administrator of the United States Environmental
25   Protection Agency 1 (hereinafter “EPA”), by and through the undersigned counsel, hereby jointly
26
27
     1Jane Nishida, Acting Administrator of the U.S. Environmental Protection Agency, is
28   substituted for Andrew R. Wheeler in accordance with Federal Rule of Civil Procedure 25(d).

                                                         1
                                   JOINT STIPULATION TO STAY PROCEEDINGS FOR 90 DAYS [A ND PROPOSED ORDER]
                                                                                CASE NO. 3:20-CV-05436-EMC
           Case 3:20-cv-05436-EMC Document 39 Filed 02/11/21 Page 2 of 5




1    stipulate to stay all proceedings in this case for 90 days, with a status report due at the conclusion
2    of the 90 days. The basis for this request is that counsel for Plaintiffs and Defendant
3    (collectively, the “Parties”) have made substantial progress in negotiations on terms which would
4    resolve all issues remaining in this matter other than Plaintiffs’ claim for costs of litigation,
5    including attorneys’ fees. The Parties are in the process of reducing those terms to writing. Any
6    settlement is subject to review and approval by officials in EPA and the Department of Justice
7    and public notice pursuant to Clean Air Act Section 113(g), 42 U.S.C. § 7413(g). In support of
8    this stipulation and proposed order, the Parties state as follows:
9            1.      The Court’s December 10, 2020 Order (Dkt. No. 36) set the following briefing
10   schedule for this case:
11                   Deadline                                                Due Date

12                   Plaintiffs’ Motion for Summary Judgment                 February 16, 2021
13
                     EPA’s Combined Opposition to Plaintiffs’                April 20, 2021
14                   Motion for Summary Judgment and Cross-
                     Motion for Summary Judgment
15
16                   Plaintiffs’ Combined Reply in Support of                May 18, 2021
                     Plaintiffs’ Motion for Summary Judgment
17                   and Opposition to EPA’s Cross-Motion for
                     Summary Judgment
18
19                   EPA’s Reply in Support of EPA’s Cross-                  June 8, 2021
                     Motion for Summary Judgment
20
                     Hearing                                                 July 1, 2021
21
                                                                             1:30 pm
22
23           2.      This is the third request for a time modification. The Parties previously jointly

24   stipulated to extend Defendant’s answering deadline from October 16, 2020 to November 20,

25   2020 (Dkt. No. 18). 2 The Parties also jointly stipulated to extend the briefing schedule by 60

26
27
     2The Parties jointly stipulated to further extend Defendant’s answering deadline (Dkt. No. 32),
28   but that stipulation was withdrawn by Defendant (Dkt. No. 33).

                                                        2
                                  JOINT STIPULATION TO STAY PROCEEDINGS FOR 90 DAYS [A ND PROPOSED ORDER]
                                                                               CASE NO. 3:20-CV-05436-EMC
             Case 3:20-cv-05436-EMC Document 39 Filed 02/11/21 Page 3 of 5




1    days to provide time to discuss settlement proposals (Dkt. No. 35). The Court granted both
2    requests (Dkt. Nos. 19 and 36).
3             3.     Counsel for the Parties have made substantial progress in negotiations on terms
4    which would resolve all issues remaining in this matter other than the claim for costs of
5    litigation, including attorneys’ fees.
6             4.     The Parties believe that 90 days is adequate time to complete their negotiations
7    and reduce their agreement in principle to a writing.
8             5.     Assuming the Parties are able to complete these negotiations and a written
9    agreement, counsel for EPA will seek the approval of the appropriate officials within the
10   Department of Justice and EPA and counsel for Plaintiffs will seek formal organizational
11   approval of a proposed consent decree.
12            Accordingly, the Parties stipulate to and request that the Court enter an order staying all
13   proceedings, including the briefing deadlines, for 90 days from the date of the Court’s order,
14   with a status report due at the conclusion of the 90 days.
15
     Respectfully submitted,
16
17   Date:

18                                    /s/ Lucy E. Brown
                                       JEAN E. WILLIAMS
19                                     Acting Assistant Attorney General
20                                     LUCY E. BROWN (HI Bar No. 10946)
                                       Attorney
21                                     United States Department of Justice
                                       Environment & Natural Resources Division
22
                                       Environmental Defense Section
23                                     150 M. Street NE, Suite 4.400
                                       Washington, DC 20002
24                                     lucy.e.brown@usdoj.gov
                                       Telephone (202) 307-6430
25
                                       Facsimile (202) 514-8865
26
                                       Attorneys for Defendant
27
28

                                                        3
                                  JOINT STIPULATION TO STAY PROCEEDINGS FOR 90 DAYS [A ND PROPOSED ORDER]
                                                                               CASE NO. 3:20-CV-05436-EMC
     Case 3:20-cv-05436-EMC Document 39 Filed 02/11/21 Page 4 of 5




1                       /s/ Ashley Bruner
                        ASHLEY BRUNER, Admitted Pro Hac Vice
2                       CENTER FOR BIOLOGICAL DIVERSITY
3                       P.O. Box 1178
                        Flagstaff, AZ 86002
4                       Phone: 928-666-0731
                        email: abruner@biologicaldiversity.org
5
6                       Robert Ukeiley, Admitted Pro Hac Vice
                        CENTER FOR BIOLOGICAL DIVERSITY
7                       1536 Wynkoop St., Ste. 421
                        Denver, CO 80202
8
                        Tel: (720) 496-8568
9                       Email: rukeiley@biologicaldiversity.org

10                      Jonathan Evans (Cal. Bar #247376)
                        CENTER FOR BIOLOGICAL DIVERSITY
11
                        1212 Broadway, Ste. 800
12                      Oakland, CA 94612
                        Tel: 510-844-7100 x318
13                      Fax: 510-844-7150
                        Email: jevans@biologicaldiversity.org
14
15                      Attorneys for Plaintiffs

16
17
18
19
20
21
22
23
24
25
26
27
28

                                          4
                     JOINT STIPULATION TO STAY PROCEEDINGS FOR 90 DAYS [A ND PROPOSED ORDER]
                                                                  CASE NO. 3:20-CV-05436-EMC
          Case 3:20-cv-05436-EMC Document 39 Filed 02/11/21 Page 5 of 5




1                                          [PROPOSED] ORDER
2           Pursuant to stipulation and for good cause shown, all proceedings are stayed for 90 days
3    from the date of this order. Upon expiration of the stay, the Parties shall file a status report.
4
5    IT IS SO ORDERED.
6
7    Dated: _____________                                   ______________________________
8                                                           EDWARD CHEN
                                                            United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       5
                                 JOINT STIPULATION TO STAY PROCEEDINGS FOR 90 DAYS [A ND PROPOSED ORDER]
                                                                              CASE NO. 3:20-CV-05436-EMC
